966 F.2d 1455
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anthony INGRAO, Sr., Defendant-Appellant.
No. 92-1040.
United States Court of Appeals, Sixth Circuit.
June 17, 1992.

Before MERRITT, Chief Judge, MILBURN, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Anthony Ingrao, Sr., appeals a district court order dismissing his petition for writ of error coram nobis.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1987, Ingrao was convicted by a jury of conspiracy to possess with intent to distribute cocaine and possession with intent to distribute cocaine and aiding and abetting the same.   The trial court sentenced Ingrao to twenty years imprisonment.   On appeal, this court affirmed Ingrao's conviction and sentence.


3
Ingrao then filed a petition for writ of error coram nobis.   In his petition, he alleged that:  1) he was denied his right to counsel at certain stages of the pretrial proceedings;  2) the magistrate judge at his detention hearing should have recused herself;  3) the trial judge should have recused himself;  and 4) Ingrao's trial counsel was ineffective for failing to request the trial court's recusal.   The district court determined that Ingrao's claims were without merit and dismissed his petition.   Ingrao has filed a timely appeal.   On appeal, he requests permission to proceed in forma pauperis, the appointment of counsel, and a transcript at government expense.


4
Upon review, we determine that the district court properly denied Ingrao's petition for writ of error coram nobis.   Ingrao has failed to demonstrate an error of fact, unknown at the time of trial, of a fundamentally unjust character which probably would have altered the outcome of the challenged proceeding if it had been known.   Flippins v. United States, 747 F.2d 1089, 1091 (1984) (per curiam).


5
Accordingly, we grant Ingrao's request to proceed in forma pauperis, deny his request for counsel and free transcript and affirm the judgment for the reasons set forth in the district court's opinion and order filed on September 24, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.